On the court’s own motion, appeal taken as of right from Appellate Division order entered December 18, 1987 dismissed upon the ground that it does not finally determine the action within the meaning of the Constitution, and appeal taken as of right from Appellate Division order entered July 7, 1987 dismissed upon the ground that it does not lie as of right absent a two-Justice dissent or the direct involvement of a substantial constitutional question. Motion for leave to appeal from Appellate Division order entered December 18, 1987 dismissed upon the ground that it does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal from Appellate Division order entered July 7, 1987 denied.